Citation Nr: 0801035	
Decision Date: 01/10/08    Archive Date: 01/22/08

DOCKET NO.  07-04 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for coronary artery disease 
(CAD).


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1974 to October 1982.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an August 2006 
rating decision by the Newark, New Jersey Department of 
Veterans Affairs (VA) Regional Office (RO).  In September 
2007, a travel Board hearing was held before the undersigned; 
a transcript of this hearing is of record.  In September 
2007, the veteran submitted additional evidence that was not 
reviewed by the RO.  However, he waived RO consideration of 
the additional evidence, permitting the Board to consider 
such records in the first instance.  See 38 C.F.R. § 
20.1304(c).  Hence, the additional evidence is being 
considered.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

The veteran maintains that his current CAD is related to 
cholesterol buildup that began during his military service.  
His service medical records reveal that, after being seen on 
several occasions with complaints of abdominal pain, vomiting 
and diarrhea, he underwent a cholecystectomy for gallstones 
in November 1976.  Post-service VA treatment records dated 
from January to July 2006 note that the veteran was being 
followed for CAD, status post-myocardial infarction and 
stenting.  In September 2007, he submitted information from 
the internet regarding cholesterol as a cause for both 
gallstones and CAD.

The Board finds that further development of the record is 
required to comply with VA's duty to assist the veteran in 
the development of the facts pertinent to his claim.  

A July 2006 VA treatment record notes that the veteran was 
referred to the cardiology clinic at the East Orange VA 
Hospital (VAH).  VA treatment records subsequent to this date 
are not of record.  During the September 2007 travel Board 
hearing, the veteran's representative asked that these 
records be obtained.  Records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

Furthermore, the veteran testified during the September 2007 
travel Board hearing that he suffered a heart attack in 2001; 
at that time he was treated by a private physician.  This 
suggests that there are private treatment records outstanding 
that contain pertinent information.

Finally, under 38 C.F.R. § 3.159(c)(4), a VA medical 
examination or opinion is necessary if the evidence of 
record: (A) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  In this case, additional VA 
examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to 
identify any private providers who 
evaluated or treated him for either a 
myocardial infarction or CAD, and to 
provide releases for records of such 
treatment.  The RO should secure all such 
records.  If the RO is unable to obtain 
any pertinent evidence identified by the 
veteran, it should so advise him and his 
representative and ask them to submit the 
outstanding evidence.

2.  The RO should obtain copies of all 
outstanding, relevant VA treatment records 
from the East Orange, New Jersey VAH, 
specifically including records from the 
cardiology department, beginning July 
2006.

3.  The RO should then arrange for the 
veteran to be examined by a cardiologist 
to determine the etiology of any current 
CAD.  The veteran should be properly 
notified of the examination and of the 
consequences of his failure to appear.  
His claims file must be reviewed by the 
examiner in conjunction with the 
examination.  Based on the examination of 
the veteran and review of his claims file, 
the examiner should provide an opinion as 
to whether at least as likely as not he 
has CAD that is related to his military 
service, to include the November 1976 
cholecystectomy and any findings of high 
cholesterol noted therein  The examiner 
must explain the rationale for the opinion 
given.

4.  The RO should then re-adjudicate the 
claim of service connection for CAD.  If 
it remains denied, the RO should issue an 
appropriate supplemental statement of the 
case and provide the veteran and his 
representative the opportunity for 
response.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

